DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LEBLANC (US Patent Application Publication No. 2014/0034301) in view of Roberson (US Patent Application Publication No. 2018/0223652).
In reference to claim 1, LEBLANC discloses a system for cementing a wellbore 102 having a casing string 106 disposed in the wellbore 102 (Fig. 1), the system comprising: 
a cement tool 210/220 (Fig. 1) operable to be deployed down a wellbore 102 through a casing string 106 from a surface during cementing process of the wellbore (par. 0015), wherein the cement tool includes an upper cement plug 210 and/or an upper dart 210 operable to be received by a lower cement plug 220 disposed in the wellbore (Figs. 4A-4D); 
a fiber optic cable 300 (pars. 0015 and 0016) coupled (par. 0019, via frictional pads 214) with the upper cement plug 210 and/or the upper dart 210 of the cement tool 210/220 such that the fiber optic cable 300 spans the wellbore from the cement tool 210/220 to the surface (Fig. 1), wherein as the upper cement plug 210 and/or the upper dart 210 is deployed down the wellbore 102, the fiber optic cable 300 is dispensed (Fig. 1);
a computing device 116 communicatively coupled with the fiber optic cable 300 (Fig. 1, par. 0017), the computing device 116 operable to receive and process signals from the fiber optic cable 300 during the cementing process (par. 0017).
LEBLANC fails to disclose one or more external sensors disposed inside and/or outside of the wellbore, the external sensors operable to acoustically transmit external sensor data to the fiber optic cable, the computing device receiving the external sensor data via the fiber optic cable.
Roberson discloses one or more external sensors 118 (par. 0016) disposed inside of the wellbore 102, the external sensors 118 operable to acoustically transmit external sensor data to the fiber optic cable (par. 0020).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose sensors in the wellbore that acoustically transmit data to the fiber optic cable so that additional measurements can be taken in the wellbore.
In reference to claim 7, LEBLANC discloses that the cement tool 210/220 is deployed down the wellbore 102 by injection of displacement fluid from the surface (Fig. 1, par. 0015).

In reference to claim 8, LEBLANC discloses a cementing device comprising: 
a cement tool 210/220 operable to be deployed down a wellbore 102 from a surface during cementing process of the wellbore (Fig. 1, par. 0015), wherein the cement tool 210/220 includes an upper cement plug 210 and/or an upper dart 210 to be received by a lower cement plug 220 disposed in the wellbore (Figs. 4A-4D); and 
a fiber optic cable 300 (pars. 0015 and 0016) coupled (par. 0019, via frictional pads 214) with the upper cement plug 210 and/or the upper dart 210 of the cement tool 210/220 such that the fiber optic cable 300 spans the wellbore from the cement tool 210/220 to the surface (Fig. 1), wherein as the upper cement plug 210 and/or the upper dart 210 is deployed down the wellbore 102, the fiber optic cable 300 is dispensed.
LEBLANC fails to disclose one or more external sensors disposed inside and/or outside of the wellbore, the external sensors operable to acoustically transmit external sensor data to the fiber optic cable, the computing device receiving the external sensor data via the fiber optic cable.
Roberson discloses one or more external sensors 118 (par. 0016) disposed inside of the wellbore 102, the external sensors 118 operable to acoustically transmit external sensor data to the fiber optic cable (par. 0020).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose sensors in the wellbore that acoustically transmit data to the fiber optic cable so that additional measurements can be taken in the wellbore.
In reference to claim 12, LEBLANC discloses that the fiber optic cable 300 is communicatively coupled with a computing device 116 (par. 0017) which is operable to receive and process signals from the fiber optic cable 300 (par. 0017).
In reference to claim 15, LEBLANC discloses that the cement tool 210/220 is deployed down the wellbore 102 by injection of displacement fluid from the surface (Fig. 1, par. 0015).

Claims 2, 4, 9, 11, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEBLANC (US Patent Application Publication No. 2014/0034301) in view of Roberson (US Patent Application Publication No. 2018/0223652) as applied to claims 1 and 8 above, and further in view of Ravi et al. (US Patent Application Publication No. 2014/0180592).
In reference to claims 2 and 9, LEBLANC discloses that the fiber optic cable 300 is a distributed acoustic sensor (par. 0016, “Measurement unit 114 supplies laser light pulses to the cable(s) and analyzes the returned signal(s) to perform distributed sensing of one or more parameters along the length of optical cable 300”).
LEBLANC fails to disclose that the fiber optic cable acoustically detects cement properties of the cementing process.
Ravi discloses that a distributed fiber optic cable 108 that acoustically detects cement properties during a cementing process (par. 0021).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the cable to acoustically detect cement properties so that the additional data from the acoustic detection can be used to better control the cementing process.
In reference to claims 4 and 11, LEBLANC discloses that the cement properties include cement integrity (par. 0041, “an undesired incursion of the spacer fluid past the lower plug into the cement slurry” would constitute a cement integrity issue), and/or cement quantity (par. 0031, “volume of the cement slurry between cementing plugs 210 and 220 may also be derived from the relative positions of the cementing plugs and tracked as the cementing plugs and the slurry move downhole”).

In reference to claim 16, LEBLANC discloses a method comprising: 
deploying a cementing device down a wellbore 102 from a surface during cementing process of the wellbore (Fig. 1), the cementing device including: 
a cement tool 210/220, wherein the cement tool 210/220 includes an upper cement plug 210 and/or an upper dart 210 operable to be received by a lower cement plug 220 disposed in the wellbore (Figs. 4A-4D); and 
a fiber optic cable 300 (pars. 0015 and 0016) coupled (par. 0019, via pads 214) with the upper cement plug 210 and/or the upper dart 210 of the cement tool 210/220 such that the fiber optic cable 300 spans the wellbore 102 from the cement tool 210/220 to the surface (Fig. 1), wherein as the upper cement plug 210 and/or the upper dart 210 is deployed down the wellbore 102, the fiber optic cable 300 is dispensed (Fig. 1); 
receiving, by a computing device 116 communicatively coupled with the fiber optic cable 300, signals from the fiber optic cable 300 during the cementing process (par. 0017); and 
processing, by the computing device 116, the signals from the fiber optic cable (par. 0017).
LEBLANC fails to disclose acoustically detecting, by the fiber optic cable, cement properties of the cementing process.
Ravi discloses that a distributed fiber optic cable 108 that acoustically detects cement properties during a cementing process (par. 0021).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the cable to acoustically detect cement properties so that the additional data from the acoustic detection can be used to better control the cementing process.
LEBLANC also fails to disclose measuring, by one or more external sensors disposed inside and/or outside of the wellbore, parameters of the wellbore and/or the cementing process; acoustically transmitting, from the one or more external sensors, external sensor data to the fiber optic cable; receiving, by the computing device, the external sensor data via the fiber optic cable.
Roberson discloses one or more external sensors 118 (par. 0016) disposed inside of the wellbore 102, the external sensors 118 operable to acoustically transmit external sensor data to the fiber optic cable (par. 0020).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose sensors in the wellbore that acoustically transmit data to the fiber optic cable so that additional measurements can be taken in the wellbore.
In reference to claim 17, LEBLANC discloses that the fiber optic cable 300 is a distributed sensor (par. 0016).  In combination with Ravi, this would result in a distributed acoustic sensor.
In reference to claim 20, LEBLANC discloses injecting displacement fluid into the wellbore 102 from the surface to deploy the cement tool 210/220 (par. 0015).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LEBLANC (US Patent Application Publication No. 2014/0034301) in view of Roberson (US Patent Application Publication No. 2018/0223652) and Ravi et al. (US Patent Application Publication No. 2014/0180592) as applied to claims 2 and 9 above, and further in view of RODDY et al. (US Patent Application Publication No. 2013/0213647).
In reference to claims 3 and 10, LEBLANC discloses that the cement properties include wellbore leak (par. 0031, “an undesired incursion of the spacer fluid past the lower plug into the cement slurry”).  LEBLANC fails to disclose that the wellbore leak includes one or more of the following: gas leak, water leak, hydrocarbon leak, and/or cement leak.
RODDY discloses that spacer fluids are known to comprise water (par. 0040).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a water based spacer fluid as water is known to function effectively as a spacer.  Further, when combined, this would result in a water based spacer fluid leaking into the cement slurry and this would constitute a water leak.

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments have overcome rejections based on Stokley.
In reference to claim 1, Applicant argues that the rejection should be withdrawn as LeBlanc fails to disclose that as the upper cement plug and/or the upper dart is deployed down the wellbore, the fiber optic cable is dispensed.  The examiner finds this unpersuasive as LeBlanc discloses that the upper cement plug/dart 210 is deployed into the wellbore as the fiber optic cable is dispensed (Fig. 1, par. 0018, "After the desired amount of cement slurry has been injected, middle valve 111 is closed and the flow of cement slurry is shut off. Top valve 111 is then opened, upper cementing plug 210a is configured for deployment and spacer fluid is injected into cementing head 110, pushing the cementing plugs and the cement slurry downhole through casing 106"). As the upper and lower cement plugs 210/210 are separated by a fixed volume of cement 154, the upper cement plug 210 would be deployed into the wellbore as the fiber optic cable 300 is dispensed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



7/21/22